Title: From George Washington to Vice Admiral d’Estaing, 19 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Fishkill [N.Y.] 19th Sepr 1778.
          
          I had the honor of writing to your Excellency on the 11th instant.
          I take the earliest oppertunity of transmitting you the following intelligence, which I have reason to think is authentic—That Lord Howe’s fleet has returned to New York, and that the seamen, which he had taken from the transports to reinforce his Crews, are remanded to their respective Ships.
          The day before yesterday, a considerable fleet of Transports returned from the Eastward to New York. It is presumed they had on board the Reinforcement that was destined for the releif of Newport. since the destruction of Bedford, that force has been employed in collecting Cattle and Sheep upon Martha’s Vineyard and other places in the Sound.
          I have other information, upon which I cannot place so much dependance, that all the Transports in the Harbour of New York are ordered to be got ready, 47000 Tons of which are to be hastened in an extraordinary manner.
          I have repeatedly received accounts that ten Regiments were held ready to embark. My Spies say that they are destined for the West Indies: But this they are obliged to take up from what is given out in New York, which may perhaps be contrary to their real design—purposely to amuse and deceive. One peice of intelligence, if true, strongly evinces an intention to send a Body of Troops to the West Indies. it is—that they are taking the heavy linings out of a number of the soldiers Coats and making up their Waistcoats and Breeches. I shall by every mean endeavour to ascertain the truth of the foregoing, and if confirmed, you may depend that I shall not fail to advise you. It is my wish to give you no intelligence but that which may be perfectly relied on: But as that, from the nature of things, is impossible, I shall always carefully distinguish between that which is certain, and that which admits of a doubt.
          Deserters, from the six ships of Byrons Fleet which arrived at New York some time since, mention the extreme sickliness of the Crews of those Ships. Some of them say that 2000 have been landed upon Staten Island, and are there in Hospital Tents. perhaps this may be an exaggerated account, but from a variety of information, I am inclined to think that an uncommon degree of sickness has prevailed on board them.
          A general embargo has been laid on all Ves<sels in the port of New York. Liberty has been within a few days granted to those, that would 
            
            
            
            engage to carry coarse Woolens and Salt to Canada, to sail. I have not heard that any troops are ordered to Canada.
          I am on my way to Fredericksburg, at which place I purpose to establish my Head Quarters, and where I shall be happy to receive> your favors. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s most obt Servant
          
            Go: Washington
          
        